Citation Nr: 1133349	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION


The Veteran had active air service from April 1970 to September 1993.  The Veteran died in January 2007.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in this case.  First, the evidence of record does not necessarily establish that the Veteran served in-country in Vietnam.  He received the Vietnam Service Medal, but that is not definitive of in-country service in Vietnam.  The RO noted that the facts did not establish that the Veteran served in-country in Vietnam at the time the Veteran filed a claim for entitlement to service connection for esophageal cancer during his lifetime (in October 2005).  The RO, however, did not address that issue during the cause-of-death appeal.  It is a valid issue that needs further development because whether or not the Veteran was exposed to Agent Orange has an impact on the claim.

When the Veteran submitted the claim for entitlement to service connection for esophageal cancer, he stated he served in Vietnam.  As stated above, the records show he received the Vietnam Service Medal.  The service personnel records show that he performed temporary duty from April 1972 to October 1972 and from March 1973 to September 1973.  He was awarded The Silver Star from an incident that occurred in September 1972 in North Vietnam; however, that was related to the Veteran engaging in combat while in flight (the Veteran was flying a plane).  Thus, he was not in-country at the time he earned this award.  Additionally, the service treatment records show the Veteran received medical treatment in September 1972 at a facility in Thailand.  He also received treatment in April 1973, May 1973, and August 1973 at a facility in Thailand.  Thus, during those two periods where it was possible the Veteran could have landed in-country in Vietnam, the evidence shows he was medically treated multiple times in Thailand.  

VA attempted to verify the Veteran's service in-country in Vietnam.  In December 2005, the National Personnel Records Center (NPRC) concluded, "We are unable to determine whether or not this Veteran had in-country service in Vietnam."  At that time, the NPRC provided copies of some of the documents in the Veteran's service personnel records.  The Board finds that VA should obtain a complete copy of the Veteran's service personnel records (there are only two documents from the Veteran's personnel record in the claims file) to see if such documents provide further evidence regarding whether the Veteran served in-country in Vietnam.

There are two medical opinions in the claims file addressing the possible nexus between the Veteran's esophageal cancer and Agent Orange exposure.  One is more definitive in making that assertion than the other.  In the medical opinion from Dr. HG, he noted that the Veteran had no prior history of Barrett's esophagus, acid reflux, or gastroesophageal reflux disease.  He stated, "In addition, he did not have a history of gastrointestinal problems including regurgitation, heartburn, nausea, vomiting, or early satiety prior to his diagnosis of esophageal cancer."  He noted the Veteran was officially diagnosed with esophageal cancer on August 23, 2005.  Dr. HG stated, "Since Agent Orange is known to be a carcinogen, and this patient had no other predisposing factors for esophageal cancer, it is more likely than not that Agent Orange was the cause of his esophageal cancer."  

In a January 2006 letter, Dr. JA stated that the Veteran's adenocarcinoma of the esophagus originated in the lower esophagus.  He noted the Veteran "never had a history of gastroesophageal reflux and never has been diagnosed with Barrett's esophagus."  He opined that because of the Veteran's lack of risk factors for adenocarcinoma of the lower esophagus, he thought that Agent Orange might have played a role into this process.

The problem with these two medical opinions, besides their assumption that the Veteran was definitely exposed to Agent Orange, is the failure on both doctor's parts to address the Veteran's smoking history in addressing the Veteran's risk factors for developing esophageal cancer, which significantly lowers their probative value.  The record reflects that the Veteran smoked from approximately 1967 and continued to smoke up until the time of his esophageal cancer diagnosis in 2005, which is approximately 38 years.  See April 1984 service treatment record (has cut down cigarette smoking); February 1986 service treatment record (smokes one and a half packs per day); October 1987 service treatment record (smoked greater than 20 years); October 1988 service treatment record (has decreased smoking from two packs per day to a half pack per day); August 1989 service treatment record (smoker); March 1990 service treatment record (examiner tells Veteran to discontinue smoking); March 1992 dental patient medical history (Veteran reported smoking one pack per day); November 1992 service treatment record (smokes one pack per day); May 2001 private medical record (showing the Veteran indicated he smoked); April 2005 private medical record (examiner noted the Veteran smoke a half to a pack per day); and August 2005 private medical record (examiner noted the Veteran smoked a half pack per day).  

There is evidence that the Veteran attempted to stop smoking; however, the evidence reflects decades of cigarette smoking, which history the Board finds is relevant to possible causes of esophageal cancer.

Dr. HG stated in his letter that the Veteran had no gastrointestinal history; however, an August 2005 private CT scan shows a finding of "Marked sigmoid diverticulosis and colonic thickening compatible with diverticulitis."  Diverticulitis in VA's Rating Schedule is a disease of the digestive system.  See 38 C.F.R. § 4.114.  Dr. HG had specifically stated the Veteran had no history of gastrointestinal problems.  Thus, it appears that this examiner did not have an accurate medical history, since the Veteran was diagnosed with a gastrointestinal disorder.  The Board understands that diverticulitis is in the lower part of the gastrointestinal system, but it is, in fact, a gastrointestinal disorder, which Dr. HG stated the Veteran did not have.

The Board finds that a VA medical opinion is warranted in this case.  However, prior to obtaining a medical opinion, the Board finds that an attempt to obtain additional private medical records must be made.  The concern is that as the record now stands, it is possible an examiner would not be able to make an informed decision.  The records in the claims file that address esophageal cancer are dated no earlier than August 23, 2005-which was the date the Veteran was first diagnosed with esophageal cancer.  The medical records that would pertain to how that diagnosis was reached are not in the claims file and are entirely relevant to the issue on appeal. 

Therefore, if VA is going to obtain a medical opinion, it will need additional medical evidence.  In going through the medical records, the Veteran was referred to the oncologist (Dr. JA) by Dr. Stefan M. Marcuard.  Additionally, Dr. Camilla Proctor was carbon copied on the oncologist's August 2005 initial review of the Veteran, which may be indicative of her having treated the Veteran.  Finally, in the PET scan report, it was noted that the ordering and attending doctor was Ron R. Allison.  An attempt to obtain Drs. Marcuard's, Proctor's, and Allison's records must be made, as they appear to be relevant to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain the Veteran's entire service personnel file in an attempt to verify whether the Veteran served in-country in Vietnam.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should write to the claimant and ask that she provide permission for VA to obtain private medical records from (i) Dr. Stefan M. Marcuard; (ii) Dr. Camilla Proctor; and (iii) Dr. Ron R. Allison.  The appellant is informed that she must cooperate fully with VA's reasonable efforts to obtain relevant records from private facilities, which includes providing VA with permission to obtain the records.  See 38 C.F.R. § 3.159(c)(1)(i) & (ii) (2010).

3.  After the above development (instruction 2) is completed to the extent possible, the RO/AMC must refer the claims file to a gastroenterologist for review of the claims file.  The RO/AMC must inform the examiner of whether or not it has determined that the Veteran was exposed to Agent Orange.  While the Board requests that the examiner review the claims file, including the service treatment records in the two manila envelopes labeled with "Service Treatment Records," the gastroenterologist is informed of the following facts:

* The Veteran had active air service from April 1970 to September 1993.  

* The record reflects the Veteran smoked since as early as 1967 and was smoking at the time of his diagnosis of esophageal cancer in August 2005.  See April 1984 service treatment record (has cut down cigarette smoking); February 1986 service treatment record (smokes one and a half packs per day); October 1987 service treatment record (smoked greater than 20 years); October 1988 service treatment record (has decreased smoking from two packs per day to a half pack per day); August 1989 service treatment record (smoker); March 1990 service treatment record (examiner tells Veteran to discontinue smoking); March 1992 dental patient medical history (Veteran reported smoking one pack per day); November 1992 service treatment record (smokes one pack per day); May 2001 private medical record (showing the Veteran indicated he smoked); April 2005 private medical record (examiner noted the Veteran smoke a half to a pack per day); and August 2005 private medical record (examiner noted the Veteran smoked a half pack per day), which are in the manila folders labeled as containing service treatment records.

* There are service treatment records that show the Veteran having difficulty swallowing and a diagnosis of viral gastroenteritis.

* The Veteran was diagnosed with adenocarcinoma of the esophagus in August 2005.  Evidence reflects the cancer spread to the Veteran's liver.  A CT scan showed marked sigmoid diverticulosis and colonic thickening compatible with diverticulitis.

* The Veteran had been diagnosed with basal cell carcinoma, which was service connected.

* There is an undated letter from Dr. Hiram Gay as to his assessment of the cause of the esophageal cancer.

* There is a January 2006 letter from Dr. Jorge Abdallah as to his assessment of the cause of the esophageal cancer.

* The Veteran died in January 2007 from esophageal cancer.  Esophageal cancer is not one of the diseases VA has found to be etiologically related to Agent Orange exposure.  

* The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, including esophageal cancer, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  The National Academy of Sciences in an Update 2008, categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure exists.  This category is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included esophageal cancer.  See, e.g., Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332-335 (Dec. 27, 2010). 

* Although VA, through the National Academy of Sciences, has determined that esophageal cancer is not presumptively linked to herbicide exposure, VA regulations allow for direct linkage by the expression of an opinion by competent medical professionals, and service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

* There is a copy of a Board decision in a case involving a different veteran, wherein the Board determined that the veteran's adenocarcinoma of the esophagus was related to service.  

After a review of the evidence of record and the above facts, the physician is to address the following questions:
   
   Is it at least as likely as not (i.e., a 50 percent or greater probability) that adenocarcinoma of the esophagus had its clinical onset in service or is otherwise related to active duty to include Agent Orange exposure (assuming the RO/AMC has determined the Veteran was exposed to Agent Orange).  
   
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the esophageal cancer is unknowable. 

4.  After the development requested is completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  For example, was the examiner informed of whether the Veteran was determined to have been exposed to Agent Orange?

5.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for cause of the Veteran's death.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

